Citation Nr: 1812123	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia with mild degenerative joint disease (previously rated as right knee arthritis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1985 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, assigning a noncompensable (0 percent) disability evaluation for the Veteran's right knee arthritis. The Veteran filed a Notice of Disagreement (NOD) in September 2007 and a Statement of the Case (SOC) was issued in May 2008.  The Veteran filed her Substantive Appeal via a VA Form 9 in June 2008.  Thus, the Veteran perfected a timely appeal of the issue. A Supplemental Statement of the Case was issued in October 2017.

A September 2017 rating decision granted an increased evaluation of 10 percent for right knee chondromalacia with mild degenerative joint disease, effective January 1, 2006. As this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veterans VA claims folder has been returned to the Board for further appellate proceedings.

In September 2012, the Veteran testified at a hearing at the Board's Central Office in Washington, DC before the undersigned Veteran's Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in February 2013, at which time the Board remanded the claim for further development. The matter is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

FINDING OF FACT

For the entirety of the appeal period, the Veteran's right knee disability manifested flexion limited to, at worst, 130 degrees; extension limited to, at worst, 0 degrees; painful motion; without objective evidence of ankylosis, genu recurvatum, or impairment of the tibia and fibula. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee chondromalacia with mild degenerative joint disease have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Code 5003-5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103 (a) (West 2012); 38 C.F.R. § 3.159 (b) (2017). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in November 2005 and October 2007.

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA medical records and examination, hearing testimony, and statements from the Veteran and her representative have been obtained.  All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor her representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

The Board is also satisfied that there has been substantial compliance with the February 2013 remand directives, which included affording the Veteran a VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). The Veteran was afforded a VA examination in February 2017. The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings 

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed her claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record. A Veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Factual Background

Service medical records indicate that the Veteran complained of chronic right knee pain. Evidence showed normal movements of both knees. Crepitus was noted on movement in the right knee but no tenderness on palpation was shown. A diagnosis of localized osteoarthritis of the right knee was rendered. The Veteran's separation examination contained complaints of chronic right knee pain. 

In an August 2007 rating decision, service connection was granted for right knee arthritis and assigned a noncompensable disability rating under Diagnostic Code 5003, effective January 1, 2006. See August 2007 Rating Decision. 

The grant of service connection and the assignment of a noncompensable evaluation were based on the findings of a March 2007 VA examination. The examiner noted full range of motion of the right knee upon flexion and extension. The examiner did not note any additional loss of range of motion with consideration to fatigability and repetitive motion. There was no objective evidence of pain during range of motion testing or objective evidence of any lateral instability. Diagnostic testing revealed minimal degenerative changes of the right knee. See March 2007 VA Examination.  

The Veteran filed a notice of disagreement with her noncompensable evaluation in September 2007.

In September 2012, the Veteran testified at a Central Office hearing before the undersigned VLJ. At the hearing, the Veteran testified to symptoms of right knee pain, weakness, stiffness, and swelling. She further reported right knee instability, noting that her knee would give out on account of a lack of strength. The Veteran testified to experiencing fatigue as a result of her right knee and pain at 4-5 on a 1-10 pain scale. The Veteran further indicated that she was receiving treatment for her right knee disability from TRICARE and that she continued to receive treatment at her local VA Medical Center (VAMC). See September 2012 Hearing Transcript. 

In a February 2013 remand, the Board remanded the claim for a new VA examination given that the Veteran's most recent VA examination had been six years prior and because the Veteran indicated the presence of additional relevant treatment records.

The Veteran was afforded a new VA examination in June 2016. The examiner rendered a diagnosis of chondromalacia with mild degenerative joint disease (DJD).
 
The Veteran reported that since her last examination she had experienced a grinding sensation, swelling, and worsened pain. She reported taking 800mg of Ibuprofen for pain and indicated that running was painful, noting that she had fallen a couple of times because her knee gave way. The Veteran stated that she gave up running because of such falls. She reported having to push up to get up from chairs due to pain and stiffness. She further reported flare-ups and stated that such flare-ups occurred with running. See June 2016 VA Examination. 

Range of motion testing revealed abnormal range of motion with flexion from 0 to 130 degrees and extension from 130 degrees to 0 degrees. The examiner noted that range of motion itself did not contribute to functional loss. There was evidence of pain on flexion and with weight bearing. There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue to include moderate edema and tenderness to palpation around the patella along with moderate crepitus consistent with chondromalacia. Additional contributing factors of disability were swelling, disturbance of locomotion, interference with sitting, and interference with standing. Muscle strength was normal and there were no signs of muscle atrophy. The Veteran did not display ankylosis or joint instability. There were no signs of tibial or fibular impairment. Imaging studies were performed and confirmed mild DJD of the right knee. Id. 

A September 2017 rating decision assigned a 10 percent evaluation for the right knee, under Diagnostic Code 5003-5260 based on reported complaints of painful motion of the right knee. An effective date of January 1, 2006 was assigned because the Veteran reported complaints of painful motion of the right knee throughout the pendency of the appeal. A higher evaluation of 20 percent was not assigned because there was no x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations and range of motion testing did not demonstrate limitation of flexion of 16 to 30 degrees. See September 2017 Rating Decision. As the Board noted in the introduction, this grant does not represent a total grant of benefits sought on appeal, thus the claim for increase remains before the Board. See AB v. Brown, supra.

The Veteran again underwent a VA examination in February 2018 in connection with her service-connected left knee condition. The examination included examination of the Veteran's right knee. The examiner noted right knee chondromalacia with DJD. Range of motion was again noted to be abnormal with flexion from 0 to 130 degrees and extension from 130 degrees to 0 degrees. Functional loss was noted as decreased range of motion and the examiner noted that pain was exhibited on flexion and contributed to functional loss. There was no evidence of pain on weight-bearing. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and no evidence of crepitus. See February 2018 VA examination.

The examiner was unable to offer an opinion as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time. The examiner explained that such an opinion was not feasible and could not be provided without resorting to mere speculation. She stated that there was no conceptual or empiric basis for making such a determination without directly observing function under those conditions. Any decrease in range of motion with repeated use over time is merely speculative and highly subjective. She indicated that this was reliant on the Veteran's description of activities that are affected over time. There was no objective evidence in medical literature to apply to such circumstances to predict limitations and thus the opinion would rely on mere speculation by the medical examiner. Id.

The examiner noted that there was no ankylosis and no history of recurrent subluxation or lateral instability of the right knee. Stability testing was performed and revealed no joint instability of the right knee. Diagnostic testing revealed mild DJD of the right knee. The examiner indicated that testing on passive range of motion and weight-bearing range of motion were not performed. In relevant part she noted that these tests were not performed because it is the medical examiner and not the Veteran performing this motion and the potential for harm to the joint and surrounding soft tissue far outweighed the benefits of passively manipulating the joint to its maximum point merely for the purpose of measuring movement of the joint for non-therapeutic or treatment purposes. She further explained that weight-bearing range of motion of a joint had known inherent risks that could potentially cause harm or injury to an individual. Id. 


Analysis

The Veteran's right knee disability is rated under Diagnostic Codes 5003-5260. Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code. 38 C.F.R. § 4.27 (2017). The first four numbers reflects the diagnosed disability. The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part. When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. 

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.

Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, and a 50 percent rating for flexion between 20 and 45 degrees. Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability. A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability. A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability. A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261). See VAOPGCPREC 23- 97. Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004. Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, the Veteran is currently assigned a 10 percent disability rating under Diagnostic Code 5003-5620. Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

The Board notes that on the February 2018 examination, the flexion of the Veteran's right knee measured, at worst, as 130 degrees, and extension measured, at worst, as 0 degrees. The June 2016 examination noted right knee flexion at 130 degrees and right knee extension at 0 degrees. The March 2007 examination noted full range of motion of the right knee upon flexion and extension with no objective evidence of pain. Thus, the evidence shows the Veteran's greatest limitation of range of motion was 0 to 130 degrees, even considering additional limitation of motion due to pain. In essence, neither limitation of flexion nor limitation of extension was compensable pursuant to Diagnostic Code 5260 (limitation of flexion) or 5261 (limitation of extension) at any time during the appeal period. The Board observes that in the September 2017 rating decision, the RO assigned a 10 percent rating under Diagnostic Code 5260 on the basis that while the evidence did not show that the Veteran met the requirements for a compensable evaluation, the evidence showed painful or limited motion of a major joint. In the instant appeal, painful limited motion of a major joint continues to be shown.

The Board notes that a rating under Diagnostic Code 5257 is not warranted. Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability. Although the Veteran has complained of right knee instability, the evidence of record shows no subjective or objective evidence of recurrent instability or subluxation. Despite the Veteran's subjective complaints, available test results have shown no joint instability or recurrent subluxation. In this case, the Veteran is competent to report that her knee felt unstable, but this has not been apparent on any examination or noted during treatment. The Board thus affords more weight to the objective medical evidence, based on examination and testing of the Veteran's knee that has not revealed evidence of recurrent subluxation or instability during the appeal period. Accordingly, based on the individual facts of this case in light of applicable procedure and substantive law, the Board finds that a separate rating for instability or subluxation under Diagnostic Code 5257 is not warranted.

A rating under Diagnostic Code 5258 or Diagnostic Code 5259 is also not warranted in the present case.  Although the Veteran has right knee chondromalacia, the evidence does not show that she has undergone removal of semilunar cartilage or has dislocated semilunar cartilage. 

A rating under Diagnostic Code 5256 is not warranted as the Veteran's right knee has not demonstrated ankylosis at any point during the appeal period. 

The evidence does not demonstrate any impairment of the right tibia and fibula, thus a rating under Diagnostic Code 5262 is not warranted. Lastly, there is no evidence that the Veteran exhibits genu recurvatum, thus a rating under Diagnostic Code 5263 is unwarranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of evidence is against the claim so the rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran has not raised any other issues with respect to the increased rating claim for her right knee, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      (CONTINUED ON NEXT PAGE)










ORDER

Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia with mild degenerative joint disease is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


